COURT OF APPEALS OF VIRGINIA


Present: Judges Petty, Chafin and Senior Judge Annunziata


MANORCARE HEALTH SERVICES,
 ALEXANDRIA #4074, AND
 AIG NATIONAL INSURANCE COMPANY
                                                                     MEMORANDUM OPINION *
v.     Record No. 0914-12-4                                               PER CURIAM
                                                                       SEPTEMBER 18, 2012
SHANNON L. WALKER


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Douglas A. Seymour; Siciliano, Ellis, Dyer & Boccarosse PLC, on
                 brief), for appellants.

                 (Shannon L. Walker, pro se, on brief).


       Manorcare Health Services, Alexandria #4074, and AIG National Insurance Company

appeal the ruling of the Workers’ Compensation Commission that they are responsible for the

cost of Shannon L. Walker’s ongoing medical treatment for her lower back because it is

necessary, reasonable, and causally related to her October 20, 2008 work accident. We have

reviewed the record and the commission’s opinion and find that this appeal is without merit.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See Walker

v. Manorcare Health Servs., Alexandria #4074, VWC File VA00000018701 (Apr. 18, 2012).

We dispense with oral argument and summarily affirm because the facts and legal contentions

are adequately presented in the materials before the Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.